DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The remarks and/or amendments filed on 02/16/2021 are acknowledged.

EXAMINERS AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be file as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Gordon Klancnik on 05/17/2021.
	
In the Claims:	Please amend the claims as follows.
Claims 1-6 and 8-19: (Cancel)

REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: The claims appear to be non-obvious in view of the closest prior art of record of Lee in view of Friggeri or Engstrom given that the prior art does not provide for adding the apiginin salt 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618